Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   June 25, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GN-15000374 and Court of Appeals number
   03-15-00368-CV, styled, LAURA PRESSLEY V. GREGORIO “GREG” CASAR, is due in your
   office today, June 25, 2015. Due to the size of the clerk’s record, it is necessary to split the record
   into two (2) volumes and hand number the second volume. Therefore, I am requesting an extension
   for filing the clerk’s record by June 29, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-4309

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division       Criminal Division               Jury Office
   (512) 854-9457               (512) 854-9457               (512) 854-9420              (512) 854-9669
   fax: 854-4744                fax: 854-9549                fax: 854-4566               fax: 854-4457